DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Christopher Trainor  on 5/9/2022.

The application has been amended as follows: 
Replace “in the other of the first or second channel”, Claim 9 Lines 16-17 , with:  -- in the second channel --   .

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to teach a clamp assembly configured for use with a tool assembly (understood as represented by the surgical end effector 12/14 as depicted in Fig. 1-2, or equivalent) having all limitations as claimed, particularly comprising a central body  defining a vertical axis (illustrated as a vertical line aligned with rear sidewall of central body portion 40, as oriented in Figs 3-4, also depicted in the same orientation in Figs. 2-12), a first and second beam, each defining a respective first and second axis, the first beam pivotably coupled to a first end of the central body portion (illustrated as upper  pivotable beam 42 in Figs. 3 and 6-10), the second beam fixedly attached to a second end of the central body portion (illustrated as lower beam 44 in Figs. 3-7, 10), the vertical axis extending through the first and second beam (i.e. the vertical axis goes through, in its vertical orientation, both beams) , with the vertical axis transverse to the first axis.
Regarding Claims 9 and 18, the prior art of record fails to teach a clamp assembly (Claim 18), or a tool assembly comprising a clamp assembly (Claim 9), the clamp assembly having limitations discussed for Claim 1 above, and in particular the first and second beams being configured to translate along the tool assembly distally/proximally (“between retracted and advanced positions”, understood as represented by relative positions shown in Figs. 2 and 11, respectively) and simultaneously clamp the tool assembly (“move the tool assembly from an open position to a clamped position” understood as represented by same relative positions shown in Figs. 2 and 11, respectively), the translation of the first and second beams being through respective first channel and second channel specifically provided on the outside of a cartridge channel member (Claim 9).
Since the prior art (e.g. Shelton ‘346) teaches clamp assemblies and tool assemblies that lack said features, the prior art does not anticipate the claimed subject matter.  For illustration purposes, examiner-annotated Fig. 75 of Shelton (as embedded in the prior Office Action) shows different structure and function  than the inventive clamp and tool assemblies  (note for example in Shelton’s annotated Fig. 75, that vertical axis “V” does not extend through the first and second beams B1-B2 (Claims 1 and 18) and/or second beam B2 does not translate distally through an outer channel of the cartridge – Claim 9).  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Claims 2-8 and 10-17 are allowable as depending from independent Claims 1 and 9 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731